Title: From George Washington to Robert Lewis, 19 December 1796
From: Washington, George
To: Lewis, Robert


                        
                            Dear Sir, 
                            Philadelphia 19th Decr 1796
                        
                        A day or two ago I received your letter of the 4th instant.
                        As it is more than probable that my tenants on Goose Creek must have resolved,
                            ’ere this, to go or stay; any opinion I can now give with respect to the terms, will have
                            arrived too late. If the case however should be otherwise, get the best Rent you can from
                            them for the ensuing year, or even let them remain on the old Rent; as I am not disposed to
                            give leases for more than Seven years, and wish for more time,
                            & leizure, to consider the nature of my landed property, than I have been able to do
                            for some years back, before I even grant them for that term. But if you find any difficulty
                            in procuring tenants in the manner I have mentioned, you may in that case, adopt the mode
                            which you yourself have suggested, in your letter of the above date; & confine the
                            tenants to the fulfilment of the conditions therein mentioned with respect to cultivation,
                            &ca &ca.
                        
                        I have not here, nor do I possess any where, I believe, a single paper relative
                            to the Land on Deep run. It was originally taken up by my father & uncle; in doing
                            which, One Warner who was the Surveyor, contrived to leave out about 170 Acres for himself,
                            as was afterwards discovered, & recovered. My Uncle gave his part to Warner
                            Washington, and my father left his part to my brother Samuel & myself. The first
                            division took place during my non-age; the subdivision I left to my Brother Samuel to make;
                            who had, as I have always understood, disposed of his property therein to Mr Lawrence
                            Washington of Chotanck. In what manner the latter was accomplished I know not, not being able to attend
                            to the matter myself. The 170 Acre Tract became mine, but by what means I am unable at this
                            time, to give any distinct account of,—but think my elder brother
                            Lawrence who was the acting Executor of my fathers will, recovered it from Warner (the
                            Surveyor) and gave it to me.
                        The original Patent for the large tract was for 5000 Acres—the half of which,
                            as has been observed, came to my brother Samuel & me, by a devise in my father’s
                            Will; it was him, not me that sold to Mr Lawrence Washington of
                            Chotank. I never parted with a foot of mine until I gave it to you. Who Warner Washington
                            sold to I know not.
                        This is the best, indeed the only account I have it in my power to give,
                            relative to the Lands on Deep run. You did well therefore, in my opinion, to compromise for
                            the small tract, in preference to letigious investigation of Rights. And you must make the
                            most you can of the other. Your Aunt unites with me in best wishes for yourself, Mrs Lewis
                            & the family, and I am your sincere friend & Affectionate Uncle
                        
                            Go: Washington
                            
                        
                    